Citation Nr: 0125229	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  99-18 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



REMAND

The veteran served on active duty from August 1964 to 
February 1979.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a March 1999 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein service 
connection for PTSD was denied.  In January 2001, the Board 
remanded the case to the RO for clarification of the 
veteran's representation and to ascertain whether he desired 
a personal hearing before a member of the Board.  

Following development by the RO, the veteran executed an 
Appointment of Veterans Service Organization as Claimant's 
Representative identifying The American Legion as his 
accredited representative.  In addition, he submitted a 
Statement in Support of Claim in June 2001 wherein he 
indicated a desire to have a hearing before a traveling 
member of the Board sitting at the RO.  In light of this 
request, a remand is necessary to schedule a hearing before a 
traveling member of the Board. 

This case is accordingly REMANDED for the following 
development:

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board sitting at the RO in accordance 
with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



